DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is considered to be US 2017/0119999, US 2016/0310747 and US 20120197373. All three references disclose systems and methods for delivering an IMD using a catheter system. However, regarding claim 1, a tether disposed within the tube, the tether including an elongated body having a distal end and a tether member at the distal end of the body, the tether member having a third diameter greater than the second diameter and smaller than the first diameter, the tether being slideable relative to the tube from a released condition in which the tether member is positioned at least partially distal to the distal end of the tube, and a locked condition in which the tether member is at least partially surrounded by the expandable distal end portion of the tube, wherein in the released condition, the distal end of the tube has a diameter smaller than the first diameter, and in the locked condition, the distal end of the tube has a diameter larger than the first diameter, when combined with the rest of the limitations on the claim, has not been taught or suggested by the prior art. Regarding claim 16, advancing the tube and tether distally through the aperture while the tube is in a released condition in which a distal end of the tube has a diameter smaller than the first diameter, retracting the tether proximally relative to the tube to transition the tube to a locked condition in which the distal end of the tube has a diameter larger than the first diameter and provisionally implanting the medical device into the patient while the tube is in the locked condition, when combined with the rest of the limitations on the claim, has not been taught or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446.  The examiner can normally be reached on Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric D. Bertram/Primary Examiner, Art Unit 3792